Citation Nr: 0802734	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for an asbestos related lung disease, claimed as 
restrictive lung disease.

2.  Entitlement to service connection for an asbestos related 
lung disease.

3.  Entitlement to service connection for a disorder 
manifested as memory loss to include as secondary to an 
asbestos related lung disease.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to October 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2004 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Jackson, 
Mississippi.

This case was previously before the Board in August 2007 when 
it was referred to the Veterans Health Administration (VHA) 
for a medical expert opinion.  An opinion was obtained in 
October 2007 and a copy of this opinion was sent to the 
appellant and his representative.


FINDINGS OF FACT

1.  Service connection for asbestos related lung disease was 
last denied by the RO in a January 2002 decision.  Notice of 
this decision was sent in January 2002 and the veteran did 
not perfect an appeal.  

2.  New evidence received since the January 2002 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  The preponderance of the medical evidence reflects that 
the veteran does not suffer from an asbestos related lung 
disease, and that any diagnosed lung disease was not incurred 
in service.  

4.  As the evidence fails to show the veteran has a service-
connected lung disorder, there is no basis to link the 
veteran's memory loss to an asbestos related lung disease nor 
does competent medical evidence show the memory loss to have 
been incurred in service or due to a neurological disorder 
that has manifested within one year of discharge.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service 
connection for asbestos related lung disease is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
January 2002 rating decision, and the claim for service 
connection for asbestos related lung disease is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  An asbestos related lung disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  A disorder manifested by memory loss is not due to a 
service-connected lung disorder nor was it incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  3 8 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in December 2003.  A duty to assist letters 
addressing the new and material issue was issued in January 
2004, prior to the May 2004 rating decision that denied these 
issues.  Additional notice addressing new and material 
evidence was sent in May 2005.  These letters included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  
Although the RO is noted to have adjudicated the memory loss 
claim based on new and material evidence, with the previous 
denial noted to have been on a direct basis, following 
clarification of this claim on a secondary basis, the RO 
issued a letter dated in November 2005 that addressed 
secondary service connection for this issue.  The duty to 
assist letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The document also provided the veteran with the 
correct law addressing the issue of new and material evidence 
as well as explaining in detail what evidence the veteran 
must submit to reopen his claim.  In the more recent case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) further held "VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim." Kent at 9 (emphasis 
added).  VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  In this case, the veteran is not 
prejudiced by any deficiency in addressing the basis for the 
prior final denials, as the Board is reopening this claim.  
The RO also adjudicated the memory loss claim denovo on a 
secondary basis in the July 2006 supplemental statement of 
the case, thus there is no prejudice by the RO's initial 
failure to address this matter on such basis in the May 2004 
rating.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes a March 2006 VA examination and an October 2007 VHA 
opinion, which addressed all the evidence on record.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, such a letter was 
received in October 2006.  

II.  New and Material Evidence

In January 2002 the RO denied service connection for 
restrictive lung disease to include as secondary to 
asbestosis, as a result of asbestos exposure.  Notice was 
sent the same month.  The veteran initiated an appeal but 
failed to perfect it.  The basis for the RO's denial was that 
exposure to asbestos in service had not been verified.  The 
records were noted to include multiple diagnoses including 
chronic obstructive pulmonary disease (COPD), as well as 
evidence of asbestosis.  The rating decision pointed out the 
veteran failed to present evidence of a medical nexus between 
his current disability to exposure to service and he was 
noted to have multiple post service occupations such as 
boilermaker, welder and construction worker; at best the 
doctor's statements provided a nexus between his asbestos and 
these post service occupations.  He filed his claim to reopen 
in December 2003.

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104.  If, however, new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence 
is new and material, VA must determine whether such evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Among the evidence received by the RO in January 2002 were 
service medical records which are silent for chronic 
pulmonary problems or indications of asbestos exposure.  The 
August 1959 entrance examination revealed normal lungs and 
chest and his report of medical history revealed he answered 
"no" to whether he had shortness of breath, chronic cough, 
asthma or tuberculosis.  He did answer "yes" to having 
whooping cough, chronic or frequent colds and pain or 
pressure in his chest.  In November 1959 he was seen for 
chest pain not related to activity, which cut his breath 
short with sharp pains when he breathed deep.  His lungs 
revealed rare inspiratory wheezes.  He was prescribed 
Donnatol.  No other records document chest pain or 
respiratory problems.  The August 1962 separation examination 
revealed normal lungs and chest and his report of medical 
history revealed he answered "no" to whether he had 
shortness of breath, chronic cough, asthma or tuberculosis 
and pain or pressure in his chest.  He did answer "yes" to 
having whooping cough, chronic or frequent colds.  

The veteran's DD Form 214 also before the RO in January 2002 
revealed that his military occupational specialty was track 
vehicle mechanic.  

Also before the RO in January 2002 were private medical 
records from the 1970's through 2001, in pertinent part 
mostly from a Dr. T.  These included a record from September 
1975 where the veteran was seen for deep chest pain for 
several days worse with breathing.  Examination revealed 
point tenderness over the 3rd left costochondral junction.  
Chest X-ray and cardiogram were normal and he was assessed 
with costocondritis.  In October 1976 he was seen for 
headache complaints and was noted to smoke 2 and a half packs 
per day and had a little tightness in his chest but no true 
asthmatic episodes.  He was diagnosed with pneumonia in May 
1990.  Chest X-ray from June 1990 when compared with a study 
from the previous month showed almost complete clearing of 
the pneumonia of the right upper lobe and a minimal residual 
density persisted.  Additional follow-up in 6 weeks was 
indicated.  

Also before the RO in January 2002 were the following test 
results from the 1990's.  A September 1992 chest X-ray 
revealed evidence of bilateral upper lobe emphysema without 
acute abnormality.  Chest X-rays from June 1993 were normal, 
with reason for examination given as "patient with 
emphysema" and a September 1994 pulmonary function test 
(PFT) noted the veteran to have dyspnea with slight exertion 
and diagnosed with COPD/asthma 3 years ago 40 pack year 
smoker and asbestos worker.  Chest X-ray findings also from 
September 1994 were compatible with asbestosis.  
Electrocardiogram of an unknown month in 1996 revealed normal 
sinus rhythm and chronic pulmonary disease pattern.  A 
September 1996 Chest X-ray revealed minimal linear alectasis 
of the left lung base, otherwise lungs were clear.  A June 
1997 chest X-ray showed chronic changes but no acute 
pathology.  PFT from November 1997 again noted his history of 
smoking 1 pack per day, but quitting 15 years ago, with 
multiple diagnoses including asthma, bronchitis, pneumonia, 
emphysema and asbestosis.  The results were interpreted as 
showing minimal obstructive lung defect.

Also before the RO in January 2002 were records from 1994 
discussing the possibility of asbestos related lung disease.  
In September 1994 prior to varicose surgery, he was noted to 
have shortness of breath on walking across the room, with a 
prior history of multiple jobs and possible asbestos exposure 
while working on brakes in the Army.  His smoking history was 
reported as 2 packs a day until he quit 12 years ago but his 
shortness of breath was worse since he quit.  Following 
examination and review of X-ray and PFTs described above, he 
was assessed with shortness of breath and the possibility of 
a combined picture most of which looked like interstitial 
lung disease consistent with asbestosis or other industrial 
hazards was raised.  There was also the possibility of some 
symptoms being cardiac in nature.  Records from November 1994 
reviewed the complaints of dyspnea on exertion, chest 
discomfort and a history of asbestos exposure in the past and 
by PFT studies he had depressed pulmonary function.  His 
shortness of breath symptoms seemed more progressive along 
with substernal chest discomfort.  Thallium studies were 
noted to demonstrate some cardiac findings of reversible 
myocardial ischemia and coronary artery disease.  Following 
physical examination which included lungs noted to be clear 
to auscultation and percussion, the assessment was chest pain 
syndrome with dyspnea which may be related to ischemic heart 
disease given the abnormal thallium, and history of asbestos 
exposure with restrictive abnormality on PFT.  He was 
recommended further cardiac studies.  

In record previously before the RO in January 2002 he was 
treated in September 1996 for diverticulitis and was noted to 
have a history of bronchospastic lung disease with history of 
asbestos exposure and restrictive abnormality on PFT.  
Although the primary diagnosis was diverticulitis, he was 
also diagnosed with restrictive lung disease secondary to 
asbestosis.  Records associated with an October 1996 
endoscopy noted a medical history significant for emphysema 
and asbestosis.  

In records previously before the RO in January 2002, the 
veteran was repeatedly treated for lung complaints and upper 
respiratory infections including bronchitis in June 1997, 
October 1997, November 1997, February 1998 and March 1998.  
In November 1997 he was complaining of worsening shortness of 
breath and was said to have had some underlying restrictive 
lung disease along with obstructive.  Also in March 1998, 
while being treated for bronchitis, he was evaluated for 
bronchospasm with a history of being a former smoker having 
quit 15-20 years ago and remote history of asbestos exposure.  
He was said to have moderate to moderately severe obstructive 
lung disease, which was viewed as reversible.  He underwent 
PFT's the same month, with follow up for bronchitis noting 
that the results were consistent with some bronchospasm after 
exertion and response to bronchodilators and normal diffusion 
study.  In a March 1998 report, Dr. T noted that the PFT 
findings were not consistent with asbestosis.  

Also before the RO in January 2002, were records from 
February through March 2001 primarily for abdominal 
complaints, but with a medical history significant for 
asbestos exposure/asbestosis and possible obstructive lung 
disease or emphysema.  Conflicting findings on physical 
examination were noted with one March 2001 record noting 
lungs clear to auscultation without rales, rhonchi or 
wheezes, and another record from the same month showing 
occasional wheezes throughout.  PFT results from March 2001 
gave an impression of mild obstructive disease with slight 
reversibility, DLCO is normal and obstructive disease is 
confirmed by hyperinflation and reduced FEF 25-75.  In August 
2001 he was treated at the emergency room for abdominal pain, 
with a past medical history significant for asbestosis with 
pulmonary function showing moderate to moderately severe 
obstructive lung disease, bronchospastic lung disease and the 
discharge diagnosis included a history of lung disease 
component of obstructive with history of asbestosis.

In November 2001 prior to the RO's January 2002 decision, the 
veteran submitted a statement indicating that in the service 
he sat on a stool cleaning brake drums and greasing the 
drums.  He indicated he used a brush to sweep off a dark 
powder dust off the brake drums and did not learn until later 
that the dust contained a very high percentage of asbestos.  

Received after the RO's January 2002 decision were service 
personnel records received in February 2004 which further 
detail his service duties.  He was in Artillery Track Vehicle 
Maintenance from June 1960 to September 1960, "AW" Mechanic 
from September 1960 to July 1961, "Mech HHR" from September 
1961 to October 1962.  A March 2004 statement from the 
veteran's wife described his primary job in the service as 
cleaning asbestos from brake drums.

Among the evidence received after January 2002 was a copy of 
a duplicate pamphlet issued in April 1996 Department of the 
Army HQ for Abn Corps and Fort Bragg, which lists motor 
related items including asbestos brake pads.  This item was 
received in September 2004, along with an article on asbestos 
exposure dated in March 2002 which noted that among the 
occupations involving exposure to asbestos includes servicing 
brake linings and working in shipyards.

Among the medical evidence received after January 2002 were 
private records from August 2001 through 2005 and VA records 
from 2003 through 2005, continuing to show possible asbestos 
related lung disease as well as lung disease from other 
potential causes.  Of note were X-ray studies from August 
2001 showing bibasilar hypoaeration changes in the lungs, as 
well as other X-rays from the same month showing persistent 
congestion in the lung bases and small effusions and 
developing segmental atelectasis in the right base.  
Diverticulitis treatment records from March 2002 included 
review findings from earlier PFTS from March 2000 showing 
mild obstructive lung disease, with an impression of 
obstructive lung disease given.  A diagnosis of COPD and 
asbestosis was made in an April 2003 record, which also 
diagnosed acute bronchitis.  Another hospital report for 
diverticulitis treatment in December 2003 noted a past 
medical history significant for COPD and asbestosis, but 
after examination which revealed lungs clear to auscultation 
with good chest expansion and no accessory muscle use, some 
inspiratory wheezes but no rhonchi or rales, diagnosed only 
COPD.  

A December 2003 letter from Dr. H. a Board Certified 
Pulmonary Disease specialist, noted that he saw the veteran 
in consult and that in the past he has had a positive screen 
for asbestos by PFT, chest X-ray and chest study.  The 
veteran had exposure to asbestos in the military from 1959 to 
1962 when he worked in the motor pool and was exposed to 
asbestos brake linings.  With review of the chest X-ray 
findings and knowledge of previous lung exposure, the 
examiner opined that it is almost a certainty that the 
veteran has asbestos related lung disease.  

VA treatment records from 2004 show an ongoing diagnosis of 
COPD in January 2004.  Of note PFTs from February 2004 showed 
moderate obstruction with normal oxygenation consistent with 
smoking history.  However follow up records from July 2004, 
December 2004 and May 2005 continued to give diagnoses of 
both COPD and asbestosis. 

A March 2005 letter from Dr H. who also wrote the December 
2003 letter said he reviewed the case of the veteran with 
chest X-ray which showed asbestos exposure in the past.  On 
review of his work history it was notable that the only 
asbestos exposure that could be correlated was when he 
cleaned asbestos from brakes in the service.  Subsequent jobs 
of driving gravel truck, pipe fitter and steel fabricator 
were said to have no exposure.  Based on these facts the 
doctor believed the veteran has asbestosis related exposure 
in the Army.  

An article and photos concerning an attempt to raise a sunken 
ship in the 1970's was submitted by the veteran as proof of 
the type of work he performed post service when working as a 
pipe fitter.  

Also received after January 2002 were private PFT reports 
from September 2005 interpreted in October 2005 as moderate 
obstructive disease with slight reversibility obstructive 
confirmed by elevated residual volume and decreased mid 
flows.  Diffusing capacity was normal.  Due to reversibility 
a trial of bronchodilators was suggested.

In October 2005 the veteran testified that he was exposed to 
asbestos while cleaning asbestos dust out of brake lines in 
the service.  He indicated that he has been diagnosed with 
findings compatible with asbestosis.

A December 2005 letter from Dr. T states that the veteran is 
this doctor's patient and that he has been exposed to 
asbestos brake linings in the military.  He had a positive 
screening by pulmonary function, chest study and X-ray.  In 
review the veteran has asbestos related lung disease.

A January 2006 letter from a former employer from the 1960's 
to the 1970s said that the veteran worked as a welder and 
pipe fitter, but mostly a pipe fitter and that he mostly 
worked in open air.  The only asbestos was in the welder's 
gloves.

Received after January 2002 was the report of a March 2006 VA 
examination in which the veteran was said to have quit 
smoking in 1975 or 1976.  He smoked 1 pack per day for 15 
years and 1 episode of pneumonia in 1995 or 1996 but no 
history of tuberculosis.  He indicated that different doctors 
told him he had asthma or asbestosis.  He denied cough, but 
confirmed shortness of breath especially on bending or 
exertion.  He reported asbestos exposure in the service 
working on brake drums in 1959 to 1962.  He described post 
service jobs as welder, fitter, metal building erector.  He 
denied other respiratory complaints.  Physical examination 
revealed his lungs to be clear to auscultation and percussion 
without rales, rhonchi or wheezes.  There was no increase in 
AP diameter.  There was no prolongation of respiratory phase.  
Heart findings revealed no abnormal findings.  He was 
diagnosed with COPD due to smoking.  The examiner reviewed 
the claims file and commented that the veteran has no 
evidence of asbestosis based on objective test findings 
including X-ray, high resolution computerized tomography 
(HRCT) and PFT.  The HRCT was more specific and sensitive for 
a diagnosis of asbestosis than a chest X-ray.  The HRCT did 
not confirm evidence of interstitial lung disease.  His PFT 
results showed obstructive and not restrictive findings as 
would be seen in asbestosis.  The obstructive disease was due 
to his long smoking history.  There was no finding of an 
objective test of asbestosis.  The examiner did not find any 
other HRCT scans in the file and today's chest X-ray was 
normal.  There was no pleural thickening, plaques or 
calcifications shown on HRCT.  It did show minimal scarring 
which could be due to other causes including pneumonia.  The 
examiner clarified that he did not have restrictive lung 
disease such as asbestosis based on PFT results.  He had 
obstructive disease which was due to his history of smoking.  
The case and the computed tomography (CT) scan were reviewed 
by the VA staff pulmonologist who stated that there is no 
evidence for asbestosis and also that the 3 year inservice 
exposure was not enough to cause asbestosis.

The accompanying March 2006 chest X-ray showed no acute 
cardiopulmonary disease and the HRCT from the same time 
showed minimal interstitial parenchymal scarring in both 
lower lungs.  There was no evidence of interstitial lung 
disease, no evidence of bronchiectasis.  No significant 
pleural plaques or calcifications were noted.

Also received after January 2002 was the report of an October 
2007 VHA opinion to ascertain the relationship between the 
veteran's lung disorder to include restrictive lung disease 
and asbestos exposure in service.  The examiner, a medical 
expert shown to be Chief of the VAMC pulmonary, critical care 
and sleep medicine center, reviewed the records and provided 
an opinion as to whether the likelihood of whether the 
veteran's lung disorder, to include asbestosis or other 
asbestos related disease was due to asbestos exposure in 
service, or to post service exposure in subsequent civilian 
occupations.  Review of the records revealed that the veteran 
worked as a track vehicle mechanic while in service from 1959 
to 1962.  Post service he worked as a truck driver, pipe 
fitter, steel fabricator and denied asbestos exposure in 
these jobs.  Records from Dr. H, an outside pulmonary 
specialist, were reviewed, including a letter from December 
2003 stating that the veteran had asbestos related lung 
disease and a letter from March 2005 further supporting a 
diagnosis of an asbestos related lung disease.  The VA 
examination of March 2006 was reviewed and noted to conclude 
that there was no evidence for asbestosis and that a 3 year 
history of exposure was not enough to cause asbestosis.  This 
examiner was asked to reconcile these conflicting opinions 
and state an opinion as to the etiology of the veteran's 
claimed asbestosis.  The military personnel records were 
noted to confirm potential exposure to asbestos in service, 
as he worked as a track vehicle mechanic.  Regarding his post 
service jobs which included several occupations such as truck 
driver, pipe fitter, welder, which may be normally associated 
with asbestos exposure, he denied exposure at these jobs.  

Review of the records showed that the veteran reported a 
diagnosis of asbestosis in the 1990's corroborated by Dr. T 
and findings from the PFT were recited which in this 
examiner's opinion reflected obstructive lung disease.  PFT's 
done in March 2000 revealed mild restrictive lung disease and 
normal diffusion capacity.  A February 2001 note was noted to 
report asbestos exposure and mild to moderately severe 
obstructive lung disease.  Medications included short and 
long acting bronchodilators.  Again PFT's from March 2001 
were reported as mild obstruction, normal diffusion.  Records 
from August 2001 addressing problems including mild memory 
difficulties reflected an abnormality in arterial 
oxygenation.  September 2005 PFT's were interpreted as 
moderate obstructive lung defect and mild restrictive defect.  
Lung volumes were performed using nitrogen washout method on 
these tests in September 2005.  

The records from Dr. T were noted to show multiple episodes 
of treatment for bronchitis and treatment for obstructive 
disease with bronchodilators.  Physical examination did not 
show pulmonary rales, a finding noted in restrictive disease.  

Prior to and including 2004 the treatment records from 
Jackson Medical Center and Vicksburg clinic documented a 
history of asbestos exposure, asbestosis and COPD.  The PFT's 
of 2004 were consistent with moderate obstruction, consistent 
with a smoking history.  Specific review of the records from 
Jackson VAMC from 2003 to 2006 including smoking cessation 
was noted and PFT of February 2004 reported moderate 
obstruction with normal oxygenation.  Intermittently these 
notes as well as those from Vicksburg Clinic reflected a 
history that included bronchitis and treatment with 
bronchodilators for obstructive lung disease.  The March 2006 
VA examination noted smoking cessation in 1975 with the vet 
reporting 1 pack per day for 15 years.  He was noted to be on 
bronchodilators consistent with treatment for obstructive 
lung disease.  High resolution computerized tomography (HRCT) 
of March 2006 revealed minimal parenchymal scarring noted in 
both lower lungs with no evidence of diffused interstitial 
disease, bronchiectasis, pleural plaques or calcification 
noted.  The March 2006 chest X-ray reported no acute 
cardiopulmonary disease.  Physical examination reported his 
lungs were clear, without rales, wheezing or rhonchi.  The 
results of the March 2006 PFT were noted to show FEV1/FVC of 
53 percent, FEV1 of 52 percent and DLCO of 80 percent.  The 
March 2006 examiner was noted to have opined that based on 
objective findings, including from tests and X-rays, that 
there was no evidence of restrictive lung disease/asbestosis 
and that the findings were more consistent with COPD due to 
smoking.  The VA examiner from March 2006 was also said to 
have concurred that there was no evidence of asbestosis and 
that the veteran's 3 year history of exposure was unlikely to 
have resulted in asbestosis.

The examiner in the VHA October 2007 letter summarized the 
findings and gave an opinion that regarding the question of 
whether a 3 to 4 year history of exposure to asbestos could 
cause clinical manifestations of asbestos related disease, 
that the length of time of exposure was not a factor.  
Manifestations of a clinically relevant disease may result 
from a complex interaction of particle size, intensity of the 
exposure, duration of exposure, and type of asbestos fiber 
and host factors.  Thus a short term high intensity exposure 
with a certain type of asbestos fiber could result in 
clinical manifestations.  The examiner did not concur that 
there is evidence to support a diagnosis of asbestosis or 
asbestos related disease.  

The examiner explained that while medical records over time 
have diagnosed asbestosis, after review of these records, the 
examiner did not find evidence of restrictive lung disease in 
this veteran.  Recent PFTs from 2006 were consistent with 
obstructive lung disease with reduced FEV1/FV and FEV1 and 
moderately increased residual volume.  Such findings did not 
support restrictive lung disease as the total lung volume of 
113 percent was a findings indicative of hyperinflation, not 
restriction.  There was also no evidence of fibrosis in that 
the DLCO was in the low normal range.  Of note was the 
September 2005 PFT that showed a total lung capacity (TLC) of 
80 percent which is low normal, but this test used a nitrogen 
washout method which often underestimates TLC, especially in 
individuals with obstructive lung disease as is this case.  
Though smoking per se does not contribute to restrictive lung 
disease, it is likely that smoking did contribute directly to 
obstructive disease as demonstrated in the reviewed PFTs.

After a review of records the examiner in October 2007 did 
not find objective evidence to support a diagnosis of 
asbestosis.  There were no physical findings consistent with 
fibrosis, which are most commonly end inspiratory rales.  
Again the PFT findings were not consistent with restrictive 
lung disease and thus did not support a diagnosis of 
asbestosis.  Chest X-rays were within normal limits.  Quite 
importantly the HRCT did not demonstrate interstitial lung 
disease.  There was also no objective evidence found to 
support a diagnosis of any other asbestos related lung 
disease.  There was no evidence on X-ray or HRCT of 
calcification or pleural plagues to support an asbestos 
related lung disease.  Specifically the importance of the 
HRCT was stressed in diagnosing interstitial lung disease, as 
supported by medical literature, and was said to help in 
diagnosing interstitial lung disease in the early stages when 
physical findings and conventional X-rays may still be 
normal.  Additionally HRCT can provide evidence of exposure 
to asbestos and asbestos related pulmonary disease like 
pleural plaques with greater confidence and at an earlier 
time frame versus chest X-ray.  In this veteran there was no 
evidence on HRCT of interstitial disease such as asbestosis 
or asbestos related disease.  

Based on a review of the evidence the Board finds that new 
and material evidence has been received to reopen the 
veteran's claim for service connection for restrictive lung 
disease as due to asbestos exposure.  Specifically since the 
last denial of January 2002, the veteran has now submitted 
evidence confirming exposure to asbestos in service in the 
form of the additional service personnel records received in 
February 2004 coupled with the April 1996 Department of the 
Army HQ for Abn Corps and Fort Bragg, which lists motor 
related items including asbestos brake pads which was 
received in September 2004.  This evidence is noted to have 
been accepted by the RO as proof of inservice exposure.  Thus 
this evidence, as well as the letter submitted in March 2005 
letter by Dr H. who opined that on  review of the veteran's 
work history the doctor believed the veteran has asbestosis 
with job related exposure in the Army.  Additionally evidence 
since January 2002 has included continued diagnoses of 
asbestosis through 2005.  Such evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for restrictive lung disease.  

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  The Board now turns 
to determine whether the evidence supports a grant of service 
connection for this disorder.  

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including certain 
neurological disorders when they are manifested to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence. 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

A.  Service Connection for restrictive lung disease

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for restrictive lung disease to include secondary 
to asbestos exposure.  While exposure to asbestos in service 
is conceded, the bulk of the competent medical evidence has 
found that the veteran does not suffer from any asbestos 
related lung disorder.  

Specifically the Board finds that the favorable evidence 
suggesting possible asbestosis, including restrictive lung 
disease is greatly outweighed by the findings of the VHA 
opinion of October 2007 which reviewed all available evidence 
in depth and reconciled the unfavorable findings from the 
March 2006 VA examination stating that the veteran does not 
have asbestos related lung disease with the favorable 
opinions from the private doctors in their letters from 
December 2003, March 2005 and December 2005.  The October 
2007 opinion agreed with the March 2006 opinion, and pointed 
out that the diagnostic test results including PFTs and X-
rays supported a finding of obstructive lung disease which 
the examiner found to be more likely due to smoking.  Most 
significantly the October 2007 examiner confirmed in great 
detail the importance of the HRCT scan as a tool for 
diagnosing restrictive lung diseases such as asbestosis and 
noted that no such scan was used prior to the March 2006 
examination.  The physicians who drafted their favorable 
opinions that the veteran has asbestos related lung disease 
did so without the opportunity to review the HRCT findings 
from March 2006 which were found to show no signs of asbestos 
related disease.  

The evidence likewise fails to show any other lung disease to 
have been manifested in service, with the service medical 
records failing to show evidence of a chronic lung disorder.  

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection 
for asbestos related lung disease and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Service Connection for Memory Loss

The Board notes that the RO initially denied this claim based 
on the lack of new and material evidence having been 
submitted to reopen a previously denied claim for service 
connection for memory loss.  However the prior denial in the 
January 2002 rating was on a direct basis, and the current 
claim on appeal includes entitlement on a secondary basis 
which was not previously adjudicated.  Thus there is no need 
to address new and material evidence in this matter and the 
Board will consider this on a denovo basis to include 
consideration of secondary service connection.  

Service medical records are silent for any problems with 
memory loss or other cognitive problems.  His August 1959 
entrance examination revealed a normal psychiatric 
examination and his report of medical history revealed him to 
say "no" to having loss of memory or amnesia.  Although he 
was treated for facial lacerations following a car accident 
in April 1960, there was no fracture and nothing in this 
record suggesting that he had memory problems following this 
accident.  The August 1962 separation examination revealed a 
normal psychiatric examination and his report of medical 
history revealed him to say "no" to having loss of memory 
or amnesia.

Thereafter memory problems were not shown until decades after 
service.  Records showing such complaints include a March 
2001 private record which primarily addressed his lung 
complaints but also gave an impression of memory loss, more 
short term.  Although he was also diagnosed with obstructive 
lung disease, no opinion as to a possible link was given.  
Follow up of CT results also dated in March 2001 also 
addressed problems he was having including some memory loss 
and the veteran indicated he was seeing a psychiatrist at the 
VA and indicated that this psychiatrist said his lung disease 
was causing this.  Plans included for him to undergo further 
testing for dementia, as well as pulmonary function tests.

An April 2001 neurological evaluation revealed that the 
veteran was seen for a 1 year history of mild memory 
difficulties.  The neurological examination was normal.  
Despite the normal mini mental status examination, certainly 
by history one would be suspicious that the veteran is 
developing early dementia.  There was no opinion as to the 
possible relation between this problem and his lung problems.  

Private records from August 2001 documenting treatment for 
abdominal pain included a discharge diagnosis of questionable 
mild dementia.  Although this record also noted findings of 
lung disease, there was no opinion as to the relationship 
between any lung disease diagnosed and dementia. 

VA treatment records from 2004 through 2005 repeatedly 
include findings of memory loss, with the veteran's wife 
reporting that it has worsened.  The diagnosis included 
memory loss in addition to COPD and asbestosis, but no 
opinion as to their possible relationship was given.  These 
findings and diagnoses were shown in July 2004, December 
2004, May 2005.  Private records likewise recorded ongoing 
memory complaints during this timespan, with an October 2004 
record showing that he still was having memory problems.  
Mini mental status examination revealed him to be normal on 
cognitive function but his family continued to note a real 
change in him.

At his October 2005 hearing the veteran's representative 
suggested that the cause of the veteran's memory loss was 
from oxygen loss, and said that the VA medical center was 
addressing his memory loss.  

Complaints of memory problems continued to be shown in 2006.  
A VA record from April 2006 noted the veteran to still be 
with a history of memory loss getting worse, which was 
noticed by his wife and family members mostly.  The 
impression was COPD, asbestosis and memory loss.  

A March 2006 VA examination was limited to addressing the 
veteran's lung disease with no findings or opinion made 
regarding the memory loss.

The examiner who drafted the VHA opinion in October 2007 gave 
an opinion regarding whether the veteran's memory loss was 
related to any asbestos-related lung disease.  The examiner 
did not find objective evidence of an asbestos diagnosis in 
this case, and thus did not believe a relationship was 
evident.  It was implied that low oxygen in this case, also 
known as hypoxia, may have resulted in memory loss, however 
there was no documentation of hypoxia in the records.  As 
this examiner did not find objective evidence in the 
information provided to support a diagnosis of asbestosis or 
asbestos related lung disease, thus the examiner did not find 
that exposure to asbestos during service or afterward 
resulted in clinically evident or relevant disease in that 
regard.  

Based on review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for memory loss to include as secondary to 
asbestos related lung disease.

As noted above, service connection has been denied for 
asbestos related lung disease.  Thus there is no basis upon 
which to grant service connection for memory loss as 
secondary to such disorder and no need to address whether the 
lung disease has caused or aggravated the veteran's memory 
loss.  There is also no evidence of memory loss in service 
nor of memory loss being the result of a neurological 
disorder having manifested within one year of discharge.  The 
earliest evidence of such problems is not seen until decades 
after service.  

The Board has carefully reviewed the evidence of record and 
finds, for the reasons stated above, that the preponderance 
of the evidence is against the claim for service connection 
for memory loss restrictive lung disease and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.



ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for asbestos related lung 
disease has been received and the claim is reopened.  To this 
extent, the appeal is granted.

Service connection for asbestos related lung disease is 
denied.

Service connection for a disorder manifested by memory loss 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


